DETAILED ACTION
In Application filing on 11/15/2021 Claims 1- 8 are pending. Claims 1- 8 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1- 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a ceramic photosensitive resin based anti-precipitation three-dimensional (3D) printing apparatus, wherein the first lifting drive device and the second lifting drive device have the following characteristics: the first lifting drive device drives the printing platform into or out of the containing cavity through vertical movement; the second lifting drive device comprises a friction driving wheel, which abuts against the friction driven wheel on the first lifting drive device; a rotating motor drives the disturbing wheel which is mounted coaxially with the friction driven wheel to rotate through friction between the friction driving wheel and the friction driven wheel.
The closest reference, CN 104943164 A (“Lin”), teaches the use of an impeller (Fig. 9 & 10) to mix the material contained in building vessel. However, Lin does not teach or suggest the claimed vertical movement of the impeller to lift the printing platform into or out of the containing cavity nor the coaxially mounting structure of the friction driving wheel on the second lifting drive device and the friction driven wheel on the first lifting drive device. 
Another reference, US Pub. No. 20190263067 A1 (“Lee et al.”), teaches the use of a driving module (Fig. 5) for driving the stirring elements (Fig. 5, 270) into and out of the containing cavity in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/               Primary Examiner, Art Unit 1744